Cline, Judge:
This is an appeal for reappraisement of bleached Ruscus imported from Italy on September 3, 1946. The merchandise was entered on the basis of a pro forma invoice and was appraised as entered. It is claimed by the importer that when the goods arrived, the larger portion was found to consist of a lower grade material.
The merchandise was appraised on October 18, 1946 and the appeal to reappraisement was filed on November 22, 1946. At the trial counsel for the Government moved to dismiss the appeal on the ground that it was filed more than 30 days after appraisement. It has been held that where the merchandise is appraised as entered and no notice of appraisement is sent to the importer, he may nevertheless file an appeal within 30 days after appraisement. Rolls Razor, Inc. v. United States, 4 Cust. Ct. 647, Reap. Dec. 4735; Harry Glassberg v. United States, 5 Cust. Ct. 599, Reap. Dec. 5048. However, an appeal filed more than 30 days after appraisement was dismissed in Geo. S. Bush & Co., Inc. v. United States, 1 Cust. Ct. 821, Reap. Dec. 4479.
Since the appeal herein was filed more than 30 days after appraisement, it must be dismissed. Judgment will be rendered accordingly.